Citation Nr: 0930289	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

When the case was previously before the Board, in February 
2008, it was remanded for procedural development.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.   Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, the agency of original 
jurisdiction (AOJ) did not comply with the Board remand.  

When the case was previously before the Board, in February 
2008, it was noted that private hospital records show that, 
in October 2004, the Veteran's service-connected right lower 
extremity prosthesis got caught, he tripped, fell, and broke 
his hip, fracturing the femoral neck.  A total right hip 
replacement was done.  The RO had not yet adjudicated the 
extent to which the service-connected right lower extremity 
disability contributed to this additional disability and 
whether it would qualify the Veteran for additional special 
monthly compensation.  The matter was referred to the RO for 
appropriate action.  The file shows the AOJ took no action on 
this issue.  Upon further review, the Board finds the issue 
of service connection for a total right hip replacement is 
inextricably intertwined with the current claim and must be 
adjudicated by the AOJ.  

In a March 2007 supplemental statement of the case, the RO 
determined that the Veteran required regular aid and 
attendance but continued to deny benefits.  It was explained 
that the need for aid and attendance would qualify the 
Veteran for benefits at the "L" level (38 U.S.C.A. 
§ 1114(l)), but the Veteran was already receiving benefits at 
the higher "L and 1/2" level, so a determination that the 
Veteran needed regular aid and attendance would not result in 
additional benefits.  This was not mentioned in any Veterans 
Claims Assistance Act of 2000 (VCAA) letter.  

The Board's February 2008 remand pointed out that, when a 
special monthly compensation recipient is at the L and 1/2 
level, as is the Veteran in this case, additional benefits 
can indeed be had based on a need for aid and attendance.  
38 U.S.C.A. § 1114(r).  However, to qualify under those 
provisions, the Veteran must have the maximum rating 
available under 38 U.S.C.A. § 1114(o) or (p).  The Veteran 
was not informed of this requirement to substantiate his 
claim.  The VCAA requires that he be informed.  

The February 2008 Board remand specified that the Veteran 
should be informed that to substantiate a claim for 
additional special monthly compensation based on a need for 
regular aid and attendance he must first establish 
entitlement to the maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p).  The requirements to establish 
entitlement to the maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p) were to be set forth in detail 
in the VCAA notice letter.  This was not done.  

In March 2008, the AOJ sent the Veteran a standard VCAA 
notice letter addressing aid and attendance benefits under 
38 U.S.C.A. § 1114(l).  It did not notify him of the 
requirements for aid and attendance benefits under 
38 U.S.C.A. § 1114(r).  Nor did it address the requirements 
for a rating under 38 U.S.C.A. § 1114(o) or (p).  VA clinical 
records were obtained.  In July 2009, the AOJ issued a 
supplemental statement of the case (SSOC).  That SSOC appears 
to discuss entitlement to aid and attendance benefits under 
subsection (l).  As previously noted, the Veteran already 
receives benefits above that level.  The SSOC did not provide 
the Veteran with the provisions of 38 U.S.C.A. § 1114(r), (o) 
or (p); nor did it discuss their applicability.  

The Board regrets the further delay.  However, the Board must 
ensure compliance with the terms of the prior remand.  More 
importantly, the Board must ensure that the AOJ is notifying 
the Veteran of the correct laws and regulations and is 
applying such to the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with proper 
notice in accordance with VCAA for his 
claim for service connection for a 
right total hip replacement, to include 
as secondary to his service-connected 
right lower extremity disability.  
Thereafter, adjudicate the claim.  

2.  The Veteran should be informed of 
the requirements to substantiate a 
claim for aid and attendance benefits 
under 38 U.S.C.A. § 1114(r).  The AOJ 
should inform him that to substantiate 
a claim for additional special monthly 
compensation based on a need for 
regular aid and attendance he must 
first establish entitlement to the 
maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p).  The 
requirements to establish entitlement 
to the maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p) should be 
set forth in detail.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include consideration of 38 U.S.C.A. 
§ 1114(r), (o) and (p).  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


